UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7864


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RAYMOND EMMET BROWN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:08-cr-00015-F-1; 4:12-cv-00160-F)


Submitted:   February 27, 2014                 Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Emmet Brown, Appellant Pro Se. Anne Margaret Hayes,
Cary, North Carolina; Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond        Emmet        Brown       seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion     and     denying          reconsideration.                 The    orders        are     not

appealable        unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of      appealability           will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief   on      the    merits,      a     prisoner         satisfies       this    standard       by

demonstrating          that     reasonable            jurists       would       find     that     the

district      court’s        assessment       of       the    constitutional             claims    is

debatable     or       wrong.        Slack     v.      McDaniel,          529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is      debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense      with      oral        argument       because          the    facts        and     legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3